Notice of Allowance
This communication is in response to the amendment filed on 05/27/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1, 3-4, 6-11, 13-16, and 18-20 are allowed.  Claims 2, 5, 12, and 17 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Susan Yee (Reg. No. 41,388) on 07/01/2021.

The application has been amended as follows: 
1.	(Currently Amended)  A computing device, comprising:	a processor; and	a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processor, cause the processor to perform operations to detect anomalies from computing system events, the operations comprising:
	obtaining a source event stream of data, the source event stream of data produced from operation of a computing system;	converting the source event stream of data into a frequency signal;	identifying an estimated seasonality from the frequency signal;

scaling the estimated seasonality to a subset of the target event stream of data, the subset of the target event stream of data indicating one or more minor vectors;
	identifying the one or more minor vectors from [[a]]the subset of the target event stream of data;
	identifying a seasonality of the principal vector;
	scaling the seasonality of the principal vector to a magnitude of the one or more minor vectors;	identifying one or more anomalies of the one or more minor vectors[[,]] based on deviation of the one or more minor vectors from the scaled seasonality of the principal vector; 
identifying one or more anomalies of the one or more minor vectors based on deviation of the subset of the target event stream of data from the estimated seasonality; and	causing the computing system to perform an action based on the one or more identified anomalies, the principal vector and the one or more minor vectors occurring from a  combination of Application Programming Interface (API) calls to a workload source used by the computing system that is represented by the principal vector and respective API calls to the workload source that are represented by the one or more minor vectors.

2.	(Canceled)  

1, the operations further comprising:	generating residual data by removing data values exceeding the estimated seasonality from the subset of the target event stream of data; and	applying a statistical method to the residual data[[,]] to identify the one or more anomalies of the one or more minor vectors from the residual data.

4.	(Currently Amended)  The computing device of claim [[2]]1, wherein the principal vector is based on usage of the computing system, and wherein the one or more minor vectors are respectively based on usage of one or more software applications represented in the usage of the computing system.

5.	(Canceled)  

6.	(Original)  The computing device of claim 1, wherein the operations of scaling the estimated seasonality to the target event stream of data include subtracting the estimated seasonality from the frequency signal to identify a set of residuals, and wherein the operations of identifying the one or more anomalies include applying a statistical analysis on the set of residuals.

7.	(Original)  The computing device of claim 1, wherein the source event stream indicates a count of events obtained from a computing system per time interval, wherein the source event stream of data is converted to represent the count of events into the frequency signal.

8.	(Original)  The computing device of claim 1, wherein the frequency signal is representative of a combination of trend, seasonality, anomalies, and noise, and wherein the target event stream of data is selected based on identified vectors of observations that have similar seasonality patterns.

9.	(Original)  The computing device of claim 1, wherein the operations of converting the source event stream of data into the frequency signal include transforming the source event stream of data into component frequencies, and applying a low pass filter.

10.	(Original)  The computing device of claim 9, wherein the operations of converting the source event stream of data into the frequency signal further include applying a fast Fourier transform to the frequency signal, and applying the low pass filter to exclude data values exceeding a defined value.

11.	(Currently Amended)  A non-transitory machine-readable storage medium, the machine-readable storage medium including instructions that, when executed by a processor and memory of a machine, causes the machine to perform operations comprising:	parsing a source event stream of data, the source event stream of data produced from operation of a computing system;	converting the source event stream of data into a frequency signal;	identifying an estimated seasonality from the frequency signal;	identifying a principal vector of a target event stream of data correlated to the estimated seasonality, the target event stream of data produced further from operation of the computing system;
scaling the estimated seasonality to a subset of the target event stream of data, the subset of the target event stream of data indicating one or more minor vectors;
identifying the one or more minor vectors from [[a]]the subset of the target event stream of data;
identifying a seasonality of the principal vector;
the one or more minor vectors;	identifying one or more anomalies of the one or more minor vectors[[,]] based on deviation of the one or more minor vectors from the scaled seasonality of the principal vector; 
identifying one or more anomalies of the one or more minor vectors, based on deviation of the subset of the target event stream of data from the estimated seasonality; and	causing the computing system to perform an action based on the identified one or more anomalies, the principal vector and the one or more minor vectors occurring from a  combination of Application Programming Interface (API) calls to a workload source used by the computing system that is represented by the principal vector and respective API calls to the workload source that are represented by the one or more minor vectors.

12.	(Canceled)  

13.	(Currently Amended)  The machine-readable storage medium of claim [[12]]11, the operations further comprising:	generating residual data by removing data values exceeding the estimated seasonality from the subset of the target event stream of data; and	applying a statistical method to the residual data, to identify the one or more anomalies of the one or more minor vectors from the residual data;	wherein the principal vector is based on usage of the computing system, and wherein the one or more minor vectors are respectively based on usage of one or more software applications represented in the usage of the computing system.



15.	(Original)  The machine-readable storage medium of claim 11, wherein the operations of converting the source event stream of data into the frequency signal include transforming the source event stream of data into component frequencies, applying a fast Fourier transform to the frequency signal, and applying a low pass filter to exclude data values exceeding a defined value.

16.	(Currently Amended)  A method, comprising a plurality of operations executed with a processor and memory of a computing device, the plurality of operations comprising:	receiving a source event stream of data, the source event stream of data produced from operation of a computing system;	converting the source event stream of data into a frequency signal;	identifying an estimated seasonality from the frequency signal;	identifying a principal vector of a target event stream of data correlated to the estimated seasonality, the target event stream of data produced from further operation of the computing system;
scaling the estimated seasonality to a subset of the target event stream of data, the subset of the target event stream of data indicating one or more minor vectors;
identifying the one or more minor vectors from [[a]]the subset of the target event stream of data;
identifying a seasonality of the principal vector;
the one or more minor vectors;	identifying one or more anomalies of the one or more minor vectors[[,]] based on deviation of the one or more minor vectors from the scaled seasonality of the principal vector; 
identifying one or more anomalies of the one or more minor vectors based on deviation of the subset of the target event stream of data from the estimated seasonality; and	causing the computing system to perform an action based on the identified one or more anomalies, the principal vector and the one or more minor vectors occurring from a  combination of Application Programming Interface (API) calls to a workload source used by the computing system that is represented by the principal vector, and respective API calls to the workload source that are represented by the one or more minor vectors.

17.	(Canceled)  

18.	(Currently Amended)  The method of claim [[17]]16, the operations further comprising:	generating residual data by removing data values exceeding the estimated seasonality from the subset of the target event stream of data; and	applying a statistical method to the residual data, to identify the one or more anomalies of the one or more minor vectors from the residual data;	wherein the principal vector is based on usage of the computing system, and wherein the one or more minor vectors are respectively based on usage of one or more software applications represented in the usage of the computing system.

19.	(Original)  The method of claim 16, wherein the operations of scaling the estimated seasonality to the target event stream of data include subtracting the estimated seasonality from the frequency 

20.	(Original)  The method of claim 16, wherein the operations of converting the source event stream of data into the frequency signal include transforming the source event stream of data into component frequencies, applying a fast Fourier transform to the frequency signal, and applying a low pass filter to exclude data values exceeding a defined value.

 Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.	
The following is an examiner's statement of reasons for allowance:
A source event stream is received and convert into a frequency signal.  An estimated seasonality from frequency signal is identified.  Then identifying a principal vector of a target event stream correlated to the estimated seasonality.  Scaling the estimated seasonality to a subset of the target event stream, which indicating one or more minor vectors.  From the subset of the target event stream, identify the one or more minor vectors.  The seasonality of the principal vector is scaled to a magnitude of one or more minor vectors and identify anomalies of the one or more minor vectors based on deviation of the one or more minor vectors.  From the estimated seasonality, identifying one or more anomalies of the one or more minor vectors based on deviation of the subset of the target event stream.  An action is performed based on the identified anomalies, the principal vector and the one or more minor vectors occurring from a  combination of API calls to a workload source used by the 
	The closest art of record Yu (US 9471544 B1) teaches that a signal is received and identified a long-term trend in the signal and subtracting the long-term trend from the signal to obtain a detrended signal.  A cyclic pattern is then identified from the detrended signal and subtracted from the detrended signal and anomaly detection is performed on the residual signal (col. 5, lines 34-41).  Identifies anomalies in the residual signal after the identified trend and the identified cyclic pattern are both subtracted from the signal. Anomaly detection in a signal such as the residual signal may be performed using an amplitude based algorithm or a statistics based algorithm, or a combination of both (co. 6, lines 52-57).  A Fourier transform of the ith signal component is computed. The Fourier transform may be computed using known techniques such as the Fast Fourier Transform (FFT). The FFT transforms the signal component in the time domain to a representation in a frequency domain by providing a sequence of complex values, each representative of a magnitude and phase of a different frequency component in the signal component (col. 11, lines 38-45).
	Another prior art Garvey (US 20170249763 A1) teaches that classification of a set of instances may be stored as a set of one or more bit-vectors.  To obtain the classification results, time series data is chunked into season samples 51. Each of seasonal samples is further chunked according to the instances of a season, which represent n instances within the season.  A set of bit-vectors classify the instances of the season and include bit -vector, which represents a first class for seasonal highs, and bit-vector, which represents a second class for seasonal lows ([0067]).  A seasonal-aware anomaly detection and training system that uses the summary data to train and evaluate anomaly detectors, accounting for seasonal highs, seasonal lows, and/or other seasonal patterns ([0094]).

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1, 11, and 16. Dependent claims 3-4, 6-10, 13-15, and 18-20 depend from allowed independent claim and therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH NGUYEN/               Examiner, Art Unit 2454